Grice, Justice.
In a suit to recover upon a note the defendants’ answer sought to attack the constitutionality of “the Georgia Industrial Loan Act of 1955” (Ga. L. 1955, p. 431, as *352amended). However, none of the numerous grounds of attack meets the test long recognized by this court, that “to raise a question as to the constitutionality of a law, the statute which the party asserts to contravene the Constitution and the provisions of the Constitution alleged to have been violated must be clearly identified, and it must be shown wherein the statute violates such constitutional provisions . . . [Citations].” Tomlinson v. Sadler, 214 Ga. 671, 673 (107 SE2d 215). The references to the federal and state constitutions and how they are violated by such statute are too vague and general. There being no other basis for this court’s jurisdiction under the state Constitution (Code Ann. § 2-3704), the case must be transferred to the Court of Appeals.
Argued May 8, 1967 —
Decided May 9, 1967.
John D. Edge, for appellants.
McDonald, Longley, McDonald & McDonald, Ernest McDonald, Hansell, Post, Brandon & Dorsey, Allen Post, J. William Gibson, for appellee.

Transferred to the Court of Appeals.


All the Justices concur.